Hoke, J.,
dissenting: I am unable to concur in the decision awarding a new trial on the ground stated in the opinion. There are facts in evidence tending to show that on 21 October, 1919, the defendants, the telephone and telegraph company and the traction company, had their poles and wires along Tickers Avenue, in the city of Durham, and at places and at the point of the occurrence these wires were strung upon the same poles; that the telephone company’s wires were in themselves harmless, but the wires of the traction company, two primary wires, each carried 2,300 voltage, and that while it was at times permitted to place such wires on same poles there were recognized rules for the placing of the wires, established by municipal regulations, as necessary to the safety of employees and others engaged in working with or about the same which had been twisted; that at the time of the occurrence plaintiff, employed as lineman by the telephone company, was engaged with others in stringing some additional wires, and as he ascended one of the poles for the purpose he was caught by a current of electricity transmitted from the traction wires and held helpless for some thirty-five or forty minutes, and had his arm burned off, or so severely burned that amputation became necessary, and received other severe burns which caused him great suffering and seriously impaired his health and strength, etc. For this injury, caused by the alleged negligence of both defendants, after an arduous trial involving expenditure of much time and strength, and incurring of much costs and expense, plaintiff has been awarded compensatory damages by the jury, and all this is to be entirely done away with because, as stated, a witness was allowed to say, over defendant’s objection, that at the time and place of the injury the wires of the two companies .were not in a safe condition, and this on the ground chiefly that the witness was thereby giving an opinion as to a principal question involved in the issue.
The witness who was allowed to make this statement was Chester ■Whitaker, the city electrician, and had been for more than seven years. He was on the ground about thirty minutes after the occurrence, when there was no suggestion of any change, and he spoke from personal observation of the facts and conditions to which he testified; that he *297bad formerly been employed by tbe traction company for eight years .and by tbe Carolina Light and Power Company for two years, and bad bad twelve or fourteen years experience in this line of work. And in further bearing on tbe correctness of bis Honor’s ruling in this matter, it appears from tbe record, and without substantial dispute, that forty or fifty feet west of tbe pole on which plaintiff received bis injuries tbe wires of both companies ran through a sycamore tree, and there tbe insulation of tbe primary wires of tbe traction company bad worn off for two or three inches, and that tbe swaying boughs of tbe tree afforded a not improbable means of connection between this exposed wire carrying, as stated, a 2,300 voltage and tbe telephone wires of tbe other defendant. And that sixty to eighty feet east of tbe place of injury tbe wires of tbe telephone company were carried over a small piece of plank laid on tbe top of tbe glass knobs or insulators of. a cross-aitm of a traction company pole, and affording a separation between these wires and tbe high voltage wires of tbe traction company of not more than six inches.
From this, a statement of the facts chiefly relevant to tbe question presented, and considered in connection with tbe fact, also admitted, that plaintiff, in performing bis duty as lineman for tbe telephone company, bad been caught by a strong current of electricity and held for thirty-five or forty minutes and till bis arm was practically burned off and other serious injuries inflicted, tbe testimony objected to should not be held for reversible error for tbe reason that it was entirely harmless. Tbe danger of tbe conditions presented would seem to stand revealed.
Tbe wholesome principle that a new trial should not be granted for slight errors which could have worked no substantial prejudice to appellant’s cause has been again and again approved in our decisions, and has nowhere been stated more clearly than in a recent case of Brewer v. Ring, etc., 177 N. C., 476-484, where Associate Justice Walher, in delivering tbe opinion, said: “Courts do not lightly grant reversals or set aside verdicts on grounds which show tbe alleged error to be harmless or where tbe appellant could have sustained no injury from it. There should be at least something like practical treatment of a motion to reverse, and it should not be granted except to serve the ends of substantial justice, citing Hilliard on New Trials (2d Ed.), secs. 1-7.”
The same position was stated with approval and applied in a subsequent decision, Powell v. R. R., 178 N. C., 243, where, in reference to some trivial error suggested in the course of the trial, the Court said: ^No jury could have been misled or failed to apprehend fully the significance of the issue and the evidence relevant to its proper determination, and assuredly there is no case presented for reversible error. This cause, requiring much time and work, has been fully and carefully tried with the assistance of competent, alert, and diligent counsel on both *298sides. The determinative issues have been fairly decided, and the results of tbe bearing should not be disturbed unless it is reasonably made to appear that the appellant’s defense has been prejudiced in some way by substantial error.” And S. v. Stancill, 178 N. C., 683, and Griffin v. R. R., 138 N. C., 55; West v. Grocery Co., 138 N. C., 166, and many other well-considered decisions with us are to like effect. And if the statement of the witness is to be taken as having significance it is to my mind clearly competent, and in no event should it be excluded on the ground advanced in the decision of the Court “That it is an opinion on a fact directly involved in the issue.” This position that opinion evidence otherwise competent must be excluded for the reason suggested has to my mind been very much overworked in some of the decisions in the American courts, and with the result that both courts and juries have been deprived of much proper and helpful evidence in the trial of causes before them. As applied in these cases, the doctrine has been criticized by intelligent writers on the law of evidence, and disapproved in the more recent and better considered decisions on the subject. 3d "Wigmire on Evidence, secs. 1919-1920. And, accordingly, in my judgment it is now the approved principle that on relevant facts properly established, and on “questions of science and skill, opinions may be received from persons specially instructed by study and experience in the particular art or mystery to which the investigation relates.” And on pertinent facts coming under their personal observation, witnesses who are not in strictness scientific experts may give an opinion relevant to the issue when they are shown to be qualified by training and experience to so aid the jury in coming to a correct conclusion. Caton v. Toler, 160 N. C., 104; Tire Co. v. Whitehurst, 148 N. C., 446; Hardy v. Merrill, 56 N. H., 227-241; McKelvey on Evidence, pp. 230-231; 1st Elliott, sec. 675. In many cases the opinion or estimate or mental inference of such a witness, based upon such facts, is the only way that the evidence can be properly presented, and in such instances, when otherwise competent, it should not be excluded merely because it may be on a fact directly involved in the issue. And our more recent decisions are in full approval and illustration of the principle as stated. Thus, in Britt v. R. R., 148 N. C., 37, question of negligence by an employer in not supplying chains of sufficient strength to pull heavy logs into a car, a witness, taking part and having personal knowledge and observation of conditions, was allowed to state “That a double chain would have been safer than the single one the employees were using.”
In Hux v. Reflector Co., 173 N. C., 97, suit by employee for negligent injury in supplying a defective printing press, and witness, “plaintiff, was allowed to state that the press was out of date, old, and worn.”
*299In Renn v. R. R., 170 N. C., 128-141, action for negligence in affording improper place for employee to do bis work by wbicb be stepped on tbe ice and was severely injured. On tbe question of contributory negligence witness was asked, “Did you cause your own fall in any way?” Answer: “No, I did not. I was just as careful walking as I could be.” In disallowing defendant’s exception, Associate Justice Allen in his opinion said: "Phifer v. R. R., 122, N. C., 940, is authority for tbe position tbat tbe latter part of tbe answer is objectionable as an expression of opinion, but tbe later cases and tbe trend of authority elsewhere are tbat it is competent as a statement of a fact. Taylor v. Security Co., 145 N. C., 385; Britt v. R. R., 148 N. C., 40; S. v. Leak, 156 N. C., 647; 3 Wig. Ev., sec. 1938; McKelvey Ev., p. 220, and quoted with approval from Professor Wigmore, Vol. Ill, sec. 1949, as follows: ‘This topic is one of tbe few upon wbicb there has never existed in tbe English precedents any foundation for doubt. Tbe subject of tbe testimony in question is manifold; sometimes it is whether proper care was taken, sometimes Avhether action was reasonable, sometimes whether sufficient skill was shown, sometimes whether a place or a machine was safe; but all tbe forms seem reducible to a general one, namely, whether a certain standard of conduct was observed. Looking first at tbe orthodox practice in England, it is clear there is not and never has been any real question as to tbe propriety of such testimony. Tbe morbid and doctrinaire theory of cautiousness, wbicb is tbe foundation of tbe American rulings, has never been known at tbe English bar.’ He speaks of tbe rule of tbe exclusion as a ‘modern excrescence on tbe common law’ and concludes tbat such evidence is competent.”
In tbe present instance tbe witness was an experienced electrician who spoke from personal observation of tbe relevant conditions presented. He saw tbat plaintiff, in climbing tbe pole, bad to pass tbe traction wires of one of tbe defendants and attach tbe telephone wires to tbe poles, doing bis work just above tbe traction wires. He saw tbat these traction wires, carrying a heavy voltage, were exposed just below tbe pole where they ran through a sycamore tree, and affording conditions tbat rendered contact between two sets of wires highly probable. He saw conditions tbat threatened immediately on tbe other side of tbe pole where plaintiff was working and received bis injury, and with these facts in bis possession it was strictly within line of correct principles and directly in accord with our decided cases tbat this witness was allowed to testify tbat tbe conditions presented and personally observed by him were not safe. In my opinion, as stated, tbe testimony was clearly competent, and if otherwise, it should be disregarded as not amounting to reversible error.
ClaeK, O. J., concurs with HoKE, J.